COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00467-CR


Leonard R. Williams                     §    From the 213th District Court

                                        §    of Tarrant County (1250047D)

v.                                      §    November 29, 2012

                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00467-CR


LEONARD R. WILLIAMS                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      On September 24, 2012, as part of a plea-bargain agreement, Appellant

Leonard R. Williams pled guilty to theft of property valued under $1,500, and the

trial court sentenced him to six months’ confinement in a state-jail facility. Also

on September 24, 2012, the trial court certified that this is a plea-bargain case

and that Appellant has no right of appeal.



      1
       See Tex. R. App. P. 47.4.


                                         2
      Despite the trial court’s certification, on October 2, 2012, Appellant filed a

notice of appeal. On October 9, 2012, we notified Appellant’s counsel that the

trial court’s certification indicating that Appellant had no right of appeal had been

filed in this court and that this appeal could be dismissed unless Appellant or any

party desiring to continue the appeal filed a response showing grounds for

continuing the appeal on or before October 19, 2012.          See Tex. R. App. P.

25.2(d), 44.3. On October 10, 2012, we received a response from Appellant pro

se. We have reviewed that response and hold that it shows no grounds for

continuing the appeal.

      Rule 25.2(a)(2) limits the right of appeal in a plea-bargain case to matters

that were raised by written motion filed and ruled on before trial or to cases in

which the appellant obtained the trial court’s permission to appeal. Tex. R. App.

P. 25.2(a)(2). The trial court’s certification denied permission to appeal, and

Appellant does not challenge a pretrial ruling on a written motion or the validity of

his waiver of the right to appeal such a motion, which the record shows he

waived as part of the plea-bargain agreement.        Accordingly, we dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 29, 2012


                                         3